Case 5:21-cv-00100-GKS-PRL Document 15 Filed 08/05/21 Page 1 of 2 PageID 66




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

GRACE MURPHY,

       Plaintiff,

v.                                                          Case No: 5:21-cv-100-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                           ORDER

       This case is before the Court on the Commissioner’s motion to stay the case for 90

days, or until the Social Security Agency (“SSA”) regains the capacity to produce the certified

transcript of the record necessary for this case. (Doc. 14). Due to the global COVID-19 crisis,

the SSA has transitioned to a maximum telework environment which prevented it from

adhering to its business process for preparing the transcript of the record in many cases.

Additionally, the complaints filed in SSA cases have increased, which has resulted in a

backlog of work, making it difficult for the agency to process the transcripts in a timely

manner. As the Commissioner explains, there has been additional delay and uncertainty in

the process due to transitioning the workload to vendors, but that the agency is actively

working on numerous specific improvements to increase productivity and to manage the

current backlog. The Commissioner notes that the motion is unopposed.

       Accordingly, the Commissioner’s unopposed motion (Doc. 14) is GRANTED to the

extent that the Commissioner shall file an answer and the transcript of the record for this case

on or before November 5, 2021.
Case 5:21-cv-00100-GKS-PRL Document 15 Filed 08/05/21 Page 2 of 2 PageID 67




       DONE and ORDERED in Ocala, Florida on August 5, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      -2-
